Citation Nr: 1732010	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  09-08 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for myofascial pain syndrome of the cervical spine.

2.  Entitlement to an increased rating in excess of 30 percent for a right foot and ankle disorder.

3.  Entitlement to an increased rating in excess of 20 percent for right foot sural neuroma.  

4.  Entitlement to an increased rating in excess of 30 percent for migraine headaches.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to June 1998.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of an increased rating for the Veteran's left foot and ankle disorder has been raised by the record in a February 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues of increased ratings for the service-connected migraines and right foot sural neuroma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's service-connected cervical spine disability has been manifested by pain, weakness, fatigue, and decreased range of motion, with functional impairment approximating forward flexion of the cervical spine to 20 degrees.  At no point during the appeal period has forward flexion of the cervical spine manifested to 15 degrees or less, or ankylosis, or an approximation of those symptoms been shown.

2.  The Veteran's service-connected right foot and ankle disability is manifested by marked tenderness of the metatarsal head; very painful callosities; shortened planter fascia; and limitation of dorsiflexion at the ankle.

3.  Service connection is currently in effect for a right foot and ankle disorder; migraine headaches; myofascial pain of the cervical spine; right foot sural neuroma; a left foot and ankle disability; a right wrist disability; left lower extremity neuropathy; a heel scar; and fibrocystic breast disease.  The combined disability rating is 80 percent. 

4.  The Veteran's service-connected disabilities preclude substantially gainful employment consistent with her education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 percent for myofascial pain syndrome of the cervical spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5237 (2016).

2.  The criteria for an increased rating in excess of 30 percent for a right foot and ankle disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5278 (2016).
3.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2016).

The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when her service-connected disabilities have been more severe than at others, and rate them accordingly.  

In general, all disabilities, including those arising from a single disease entity, are rated separately; however, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he or she should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2016).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2016).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2016).

Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2016).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2016). 

Cervical Spine Disability

Pursuant to 38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  

The spine codes permit evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

The following ratings apply to intervertebral disc syndrome based on incapacitating episodes: 

60 percent: Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months;

40 percent: Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months;

20 percent: Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016). 

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1. 

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion range of motion of the cervical spine is 340 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  See also 38 C.F.R. § 4.71a, Plate V (2016).

In May 2006, the Veteran requested that she reopen her claim for an increased rating. 

In March 2007, the Veteran was afforded a VA examination and diagnosed with cervical strain.  Range of motion testing reflected forward flexion to 35 degrees out of 45 degrees; backward extension to 15 degrees out of 45 degrees; lateral flexion to 15 degrees out of 45 degrees bilaterally; and rotation to 60 degrees out of 80 degrees bilaterally.  She had pain, but no fatigue, weakness, or lack of endurance.  Limitation was secondary to pain, and repetitive motion did not cause loss of range of motion.  The examiner noted it would be mere speculation on the part of the examiner to estimate range of motion loss with a flare-up.  Regarding pain, there was no spasm, weakness, or tenderness.  The Veteran had functional limitations on standing and walking.  There was no postural abnormality or fixed deformity and no atrophy or spasms.  

October 2007 imaging noted broad based disc osteophyte protrusion at C4-5 resulting in mild acquired spinal stenosis.

In her January 2008 notice of disagreement, the Veteran stated her neck was worsening, and that her neck was stiff with a great deal of popping in the joint spaces.  

March 2008 private records noted the Veteran had persistent pain and stiffness, which was later noted to be slightly improved in July 2008.

July 2009 imaging showed spondylosis with mild pan cervical discogenic degenerative disease and bilateral C3-4 neural foramina narrowing.

In December 2010, the Veteran was afforded a VA examination.  The Veteran reported severe flare ups every 2 to 4 months with a 60 percent loss of range of motion during the flare-ups due to neck pain.  The Veteran reported severe, constant, daily pain.  Upon physical examination testing, there were no incapacitating episodes with no abnormal spine curvature.  Range of motion testing showed flexion to 40 degrees; extension to 20 degrees; left lateral flexion to 30 degrees; right lateral rotation to 70 degrees; left lateral rotation to 55 degrees; and right lateral flexion to 40 degrees.  There was objective evidence of pain on motion but no loss of range of motion following repetitive motion.  Reflex and sensory examinations were normal. 

August 2012 imaging showed moderate to severe spinal canal stenosis at the C4 level secondary to a chronic appearing disc osteophyte complex.  There was also moderate to severe narrowing of the neural foramina at the C4-5 level.  

The Veteran was afforded a VA examination in December 2016.  Range of motion testing reflected forward flexion to 25 degrees; extension to 20 degrees; right lateral flexion to 15 degrees; left lateral flexion to 15 degrees; right lateral rotation to 40 degrees; and left lateral rotation to 40 degrees.  The examiner noted the Veteran was unable to turn her head well while driving and had trouble driving long distances.  The examiner noted pain with weight bearing, localized tenderness or pain on palpation, and that pain noted on examination caused functional loss.  The Veteran was able to perform repetitive use testing without additional loss of function.  The examiner noted that pain, fatigue, weakness, and lack of endurance limited functional agility with repeated use over time with 0 to 5 degrees loss of range motion for each of the above joint movements.  The same loss of range of motion was noted during flare ups.  The examiner noted the Veteran had localized tenderness, guarding, and muscle spasm resulting in abnormal gait.  The Veteran had no muscle atrophy and deep tendon reflexes were normal.  The Veteran had no invertebral disc syndrome and no ankylosis.  She used a cane. 

First, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 40 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  All the VA examination reports noted that the Veteran had no incapacitating episodes in the last twelve months.  Therefore, a higher rating based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016). 
	
As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether she is entitled to a higher rating based on her orthopedic and neurological manifestations.

Turning to the orthopedic manifestations, the Board notes that for a 30 percent evaluation, the Veteran must demonstrate forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).  

Based on the record, as outlined above, the Board finds that the criteria for a 30 percent evaluation have not been met.  Throughout the appeal period, with regular range of motion, the Veteran's flexion has been limited at most to 25 degrees.  Even during flare-ups or with functional loss over time, which decreased her range of motion by 5 degrees, that still puts the Veteran at 20 degrees of flexion.  There is also no showing of ankylosis, defined above as an immobility of the joint, as she has demonstrated the ability to flex, extend, and laterally flex and rotate.  Thus, the higher evaluation is not warranted.
Under Diagnostic Code 5003, the maximum rating available under that code would be 20 percent, thus the code is not applicable in this instance. 

Consideration has been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  While the Veteran has experienced functional loss over time and with flare up, there is nothing to indicate this functional loss is equivalent to limitation of flexion to 15 degrees or less or ankylosis, as the 2016 VA examiner noted loss of 5 degrees of range of motion.  There was no evidence of muscle atrophy or loss of muscle strength at any time.  The Board finds that the 20 percent evaluation adequately portrays any functional impairment due to pain, fatigue, weakness or lack of endurance that the Veteran experienced as a consequence of use of her cervical spine.

As to the neurological manifestations, the Veteran did not have any neurological abnormalities or findings related to cervical spine.  Therefore, no rating based upon neurological manifestations is warranted.  

In sum, a compensable evaluation in excess of the current 20 percent evaluation for the orthopedic manifestations of the Veteran's cervical spine disability is not warranted at any time.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7 (2016).

Right Foot and Ankle Disorder

The Veteran's service-connected right foot and ankle disorder is rated as 30 percent disabling under criteria for rating acquired claw foot (pes cavus) pursuant to Diagnostic Code 5278.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278. 

That diagnostic code provides a maximum 50 percent rating for bilateral involvement, and 30 percent for unilateral involvement if the disorder is manifested by marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.  The unilateral disorder is rated at 20 percent if manifested by all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  A 10 percent rating applies for unilateral involvement with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under the metatarsal heads.  A zero percent rating applies for slight impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5278.

In March 2007, the Veteran was afforded a VA examination and diagnosed with tarsal tunnel syndrome and neuroma and perineal tendinitis of the right foot with residuals.  No deformity was noted and there was full range of motion of the toes bilaterally.  The Veteran has pain with movement of the toes of the right foot.  With repetitive use or during flare-ups, there was no fatigue weakness or lack of endurance.  There was no limitation of motion but she did have pain.  Repetitive motion did not cause any loss range of motion and the examiner noted it would be mere speculation on the part of the examiner to estimate range of motion loss with a flare-up.  There was no edema, instability, weakness or tenderness.  She walked with a limp and used a walking cane.  There were no callosities breakdown, unusual shoe wear pattern, hammertoe, claw foot or other deformity, no flatfoot, and no hallux valgus.  

March 2009 imaging noted there was no evidence of fractures or dislocations.  There was no evidence of radiopaque foreign bodies or abnormal calcifications, and the imaging showed the Veteran had congenital talipes varus.

In December 2010, the Veteran was afforded a VA examination.  The Veteran reported pain while standing, walking, and at rest, swelling, stiffness, fatigability, weakness, and lack of endurance.  She had pain across the entire right foot, as well as swelling and tenderness to palpitation.  There was no evidence of instability, weakness or abnormal weight bearing.  There was no evidence of hammertoe, hallux valgus, a skin or vascular foot abnormality, a malunion or nonunion of tarsal or metatarsal bone, muscle atrophy of the foot, or joint ankylosis of the foot or ankle, or flatfoot.

August 2012 imaging of the ankle showed lateral subcutaneous lipoma and postsurgical changes calcaneus.
In December 2016, the Veteran was afforded a VA foot examination.  The examiner noted a diagnosis of acquired pes cavus.  The Veteran reported pain, flare-ups including aching and swelling with weather changes, decreased range of motion; and functional loss including weakness in the foot and loss of footing 1-2 times per week.  The examiner noted the Veteran had marked tenderness under the metatarsal heads, and very painful callosities; as well as shortened plantar fascia; and some limitation of dorsiflexion at the ankle.  The examiner noted other foot injuries in the form of bilateral tarsal tunnel and peroneal tendonitis that significantly limited foot and ankle flexibility. 

The Veteran currently receives a 30 percent disability rating for her foot and ankle condition; the highest schedular rating available under diagnostic Code 5278 to rate a unilateral foot disability.  Other diagnostic codes associated with foot conditions are available for evaluation of the Veteran's foot disability; however they also do not provide for a rating in excess of 30 percent for a foot or ankle disability, unless the Veteran had actual loss of the foot, which she has not demonstrated.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277 (bilateral weak foot); 5284 (other foot injuries; 5241 (limitation of range of motion of ankle).  Nor has ankylosis of the ankle been demonstrated.   The Veteran's limited ankle flexibility caused by her bilateral tarsal tunnel and peroneal tendonitis is also already considered by her rating under Diagnostic Code 5278.  See 38 C.F.R. §§ 4.14; 4.71a.

The Veteran has not demonstrated pes planus; Morton's disease; unilateral hallux valgus; or severe unilateral hallux rigidus so these codes would not be applicable.  Regardless, they also do not allow for a greater than 30 percent rating for a unilateral foot disability.

Finally the Board notes that although the Veteran contends she should be afforded a higher disability rating of 50 percent based on her bilateral foot disorder such as in a February 2017 lay statement, she has not appealed her left foot disorder which is separately service connected, therefore, the Board can only address the right foot and ankle disorder, and not a bilateral disorder. 

In sum, an increased rating in excess of the current 30 percent for a right foot and ankle disorder is not warranted at any time during the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7 (2016).  

TDIU

A TDIU may be assigned when a Veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities with at least one rated at 40 percent or more and he has a combined rating of at least 70 percent. 38 C.F.R. § 4.16(a).  In calculating whether a Veteran meets that 60 or 70 percent schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(a). 

In any event, it is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b); see 38 C.F.R. §§ 3.340, 3.341, 4.15 (2016). 

In this regard, in Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992). 

The Court has also held that a Veteran's advancing age and nonservice-connected disabilities may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him or her in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and keep employment.  Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Furthermore, marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for a right foot and ankle disorder; migraine headaches; myofascial pain of the cervical spine; right foot sural neuroma; a left foot and ankle condition; a right wrist condition; left lower extremity neuropathy; a heel scar; and fibrocystic breast disease.  The combined disability evaluation is 80 percent.  For the purposes of the TDIU evaluation, the Board finds that the right foot disabilities can be combined as one disability reach a 40 percent rating.  See 38 C.F.R. § 4.16(a).

In a December 2004 TDIU application, the Veteran indicated that she was unable to continue working as a nurse due to migraines and right foot disorders.

In additional statements, the Veteran reported that she could not work as a nurse because she used a cane and could not be on her feet.  She indicated that her employer had temporarily modified her job duties due to her disabilities.

In a November 2004 statement, T.W. reported that the Veteran's job required extended periods of standing, walking, and rapid movement in times of emergency to assist patients and physicians in an ambulatory care environment.  T.W. stated that the Veteran's, "duties here do not entail desk work and thus her physical limitations make it impossible for her to perform in her current job description."

When seen by VA on an outpatient basis in February 2005, the Veteran was advised to avoid prolonged standing and use shoe gear of choice due to her right ankle pain and swelling following surgery.

In a February 2005 VA Form 21-4192, the Womack Army Medical Center reported that the Veteran had been a nurse there since June 1999, and that, per management, no concessions were made.

In January 2008, the Veteran reported she was no longer employed primarily due to her feet because constant swelling and pain intensified with prolonged standing.  

In February 2009, the Veteran reported that she was unable to work due to constant pain from head to toe, an inability to stand for more than ten to fifteen minutes per day, and dizziness caused by headaches.

In an April 2009 VA treatment record, Dr. P.L. opined that peroneal subluxation and causalgia of the right foot made prolonged standing or walking very difficult and that, "any employment must be sedentary and not require walking or standing beyond [two] hours in an [eight] hour shift, in increments not exceeding 20 minutes."  Dr. P.L. stated there was no reason to expect improvements to the Veteran's pain management or functional limitations.

In a December 2010 VA examination, the Veteran reported having severe headaches four to five times weekly with photophobia and lightheadedness that the examiner found were mostly prostrating, caused an increased absenteeism at work, and interrupted daily activities.  The examiner found the Veteran's sural neuroma caused nerve dysfunction with neuritis and neuralgia that increased the Veteran's foot pain.  The examiner also noted chronic right foot pain, numbness, tingling, stiffness, swelling, lack of endurance, and less-than-monthly flare-ups that impacted the Veteran's daily activities.  The Veteran further reported progressively worsening neck pain, stiffness, muscle spasm, and flare-ups every two to four months; the examiner opined that cervical strain and degenerative disc disease caused chronic neck stiffness and pain which were aggravated by lifting patients in her occupation as a nurse and affected daily activities.  Finally, the examiner opined that a physical occupation would aggravate the Veteran's chronic right foot pain, neck pain, headaches, and ankle pain and that the Veteran would have difficulty in any occupation which required prolonged standing or walking due to her service-connected right foot and ankle disorders.  Additionally, the Veteran's service-connected cervical spine disorder would likely be aggravated by lifting more than 25 pounds.  In regards to sedentary employment, the examiner opined that the Veteran would require frequent stretch and rest breaks due to recurrent headaches and a lower-stress environment to avoid aggravating her tension-related headaches.

The Veteran was afforded a VA examination in December 2016 to address her TDIU claim.  The examiner stated that based on the examination, he did not believe the Veteran could be on her feet for any length of time, and that she had almost no ability to stand and walk, so she could only engage in sedentary activity.  The examiner noted she worked through 2006 when she was let go because of failure to be able to perform her job duties as a licensed practical nurse.  She stated she has been unable to hold down employment since then.  She is unable to do most chores around her house due to the significant lower extremity foot and ankle conditions. 

The examiner stated that he believed it is possible for her to do some sedentary work, although he noted the Veteran does have significant right (her dominant side) wrist pain and reduction in manipulation.  The examiner also noted that her cervical spine shows evidence of arthritis and she may not tolerate long periods of looking at a computer screen.  The examiner stated he believed that the Veteran could do up to three hours of work that is sedentary a day that was touch screen based and did not force her to use a mouse on a regular basis if she used an adaptive keyboard for her wrist.  The examiner noted she will not be able to write freehand with her dominant arm, as her wrist and hand issues are too significant and her fatigue would prevent her from doing any significant amount of work.  The examiner stated that using voice recognition, touch screens, and other adaptive devices for keyboard and mouse control that the Veteran could do computer work or chart reviews as a nurse, but she could not be on her feet or do a lot of patient interactions.

Resolving reasonable doubt in favor of the Veteran, the Board finds that her service-connected disabilities preclude her from obtaining and/or maintaining employment.  The December 2016 examiner noted that the Veteran could do work for up to three hours per day using voice recognition, touch screens, and other adaptive devices for keyboard and mouse control, but she would not be able to do her old job as a licensed practical nurse. 

The issue of whether a TDIU should be awarded is not a medical issue, but a legal determination for the adjudicator to make.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  While the December 2016 examiner noted the Veteran would be able to work up to three hours using various assistive devices, that the Board finds that the ability to only work up to three hours a day, thus part time, and only with considerable aid, demonstrates that the Veteran is only capable of marginal and not substantially gainful employment. 

The Board finds that the weight of the evidence, including the examiner's findings, along with the Veteran's and former employers statements, and the Veteran's work history, demonstrate that she has met the criteria set forth in § 4.16, and that a TDIU based upon service-connected disabilities is warranted.


ORDER

Entitlement to an increased rating in excess of 20 percent for myofascial pain syndrome of the cervical spine, is denied.

Entitlement to an increased rating in excess of 30 percent for a right foot and ankle disorder is denied.

Entitlement to a TDIU is granted, subject to regulations applicable to the payment of monetary benefits.


REMAND

In response to her December 2016 VA examinations, the Veteran wrote in January 2017 that she had daily headache attacks and was on medication; however her examiner did not record everything she said.  In February 2017, the Veteran asserted that she had prostrating headaches at least twice per week that required her to be in a dark room until they resolved, and that they limit her ability to be outside of the home and have a social life.  She also had a neighbor submit a buddy statement in January 2017 about how she has witnessed the Veteran's migraines impact her daily living.  Upon remand, a new examination is necessary to determine the current severity of the Veteran's headaches based on her lay statements. 

In regards to the Veteran's right foot sural neuroma claim, she stated her nerve disability was more severe than completed by the December 2016 examination, as she had part of her nerve surgically removed, and that the examiner did not have enough specialized knowledge to address her nerve disability.  During the examination, the examiner noted moderate incomplete paralysis, but also noted the Veteran's reports of the condition worsening and that the impact of the peripheral neuropathy on the claimant's ability to work is significantly diminished ability to stand or walk up to 2 hours a day.  Therefore, upon remand, a new examination is warranted to discuss the Veteran's surgery on her nerve and the Veteran's lay statements regarding worsening of the service-connected disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA outpatient treatment records.  All records/responses received must be associated with the electronic claims file.  

2.  After all available records have been associated with the Veteran's electronic file, schedule the Veteran for a VA examination by an appropriate physician to determine the nature and severity of her service-connected migraine headaches.  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished. 

The examiner should clarify whether the Veteran's headaches are manifested by the following:

(a) characteristic prostrating attacks occurring on average once a month over the last several months, or

(b) very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The examiner is advised that the Veteran is competent to report her symptoms and that her reports of multiple headaches per week where she must lie in the dark must be considered in formulating the requested opinion.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

3.  After all available records have been associated with the Veteran's electronic file, schedule the Veteran for a VA examination by an appropriate physician to determine the nature and severity of her service-connected right foot sural neuroma.  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished. 

The VA examiner should identify any nerve(s) involved and the degree of impairment to include all symptoms and manifestations (whether neuralgia or neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  If incomplete paralysis is represented by the manifestations, the VA examiner should characterize these manifestations as mild, moderate, or severe and provide a rationale.  

In doing so, the examiner should address the Veteran's nerve surgery residuals and lay statement regarding her symptoms.

A complete rationale should be given for all opinions and conclusions rendered.

4.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


